Citation Nr: 0501415	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a fungal infection of 
the feet and hands.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the of 
Atlanta, GA, Regional Office (RO) which denied service 
connection for a fungal infection of the feet and hands.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for additional development.  
The veteran has been represented throughout this appeal by 
the Georgia Department of Veterans Services.  The Department 
of Veterans' Affairs (VA) will notify the veteran if further 
action is required on his part.


REMAND

The veteran's service medical records indicate that in July 
1968 and August 1969 his left foot was treated for 
epidermophytosis, an infection by fungi.  Dorland's 
Illustrated Medical Dictionary, pg. 566 (28th ed. 1994).  
Furthermore, the veteran's private physician, James Whatley, 
M.D., opined in a December 2002 written statement that the 
veteran's fungal infection of the feet and hands appear to be 
service-related.  In reviewing the claims file, the Board 
notes the veteran has not been afforded a VA examination to 
determine the nature and etiology of the claimed disorder.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In his January 2003 written statement, the veteran advanced 
that Stanley Self, M.D., began treating him for his fungal 
infection in 1989.  Clinical documentation of Dr. Self's 
treatment prior to August 1992 is not of record.  In the same 
statement, the veteran also indicated being treated by Dr. 
Giard.  Clinical documentation of the cited treatment is not 
of record.  The VA should obtain all relevant private and VA 
treatment clinical documentation which could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Finally, in his substantive appeal of July 2003, the veteran 
has requested a copy of his medical record.  

This case is REMANDED for the following action

1.  Contact the veteran and request that 
he provide releases to VA to obtain 
additional evidence of medical treatment 
for his claimed skin disorder from Dr. 
Giard and Dr. J. Whatley.  Ask him 
whether he has sought treatment from any 
private provider (other than Doctors 
Giard, Whatley, Self, and Smith) or VA 
for his skin disorder.  Contact all 
identified health care providers and ask 
that they forward copies of all available 
clinical documentation not already of 
record, pertaining to treatment provided 
to the veteran.  Ask Dr. Whatley to 
provide records of treatment from 1989 to 
2002.  Associate all evidence with the 
veteran's claims folder.  Ask the veteran 
to provide any other information he has 
in his possession regarding his current 
claim.

2.  If the veteran has received VA 
treatment, obtain copies of all VA 
clinical documentation for incorporation 
into the record.

3.  Provide the veteran with a copy of 
his medical record, to include his 
service medical records as well as the 
medical records associated with his 
claims folder.  

4.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the fungal infection of the 
feet and hands.  

The examiner should advance an opinion 
addressing the following questions:  (1) 
What is the etiology of the veteran's 
fungal infection of the feet and hands 
and (2) Is it more likely than not (i.e., 
probability greater than 50%); at least 
as likely as not (i.e., probability of 
50%); or less likely than not (i.e., 
probability less than 50%) that the 
veteran's fungal infection of the feet 
and hands 
?	had its onset in or otherwise 
originated during active service or, 
if not, 
?	became manifest to a compensable 
degree within one year of service 
separation, or 
?	is any way causally related to his 
active service.
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that that such 
a review was conducted.

5.  Readjudicate the veteran's 
entitlement to service connection for a 
fungal infection of the feet and hands.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran must 
be given the opportunity to respond to 
the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




